DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of submitted amendments, objections to the drawings and the claims have been withdrawn.  Additionally, the claim rejections under 35 U.S.C. 112(b) have also been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
Applicant is put on notice of the Examiner’s interpretation of certain claim elements.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation that recites “a front face of the component” is unclear.  Specifically, it is unclear if the front face of the first coating refers to the front face of the component or if these are distinct front faces.
Claims 15 and 16 recite substantially similar limitations and are rejected for similar reasons as claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 8, and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 20150370374 (hereinafter Chan).
Regarding claim 1, Chan discloses a method for producing recesses (grooves 69, paragraph [0064] and Figs. 10A-10D, reproduced below, Chan) in a coating (first and second TC layers, Fig. 10D, Chan), the coating including a first coating (first TC layer [transparent electrically conducting layer] 62, paragraph [0064] and Figs. 10A-10D, Chan) and a second coating (second TC layer 65, paragraph [0065] and Figs. 10A-10D, Chan), of a transparent component (substrate 61 “made of glass or other inorganic transparent material (e.g. silica) or can be flexible and made of polymer such as Polyester (PET), polycarbonate (PC) or acrylic (PMMA)”, paragraphs [0040] and [0064] and Figs. 10A-10D, Chan) of a lighting device (“held devices such as mobile smart phones, MP3 players, PDAs, Chan), the coating having been deposited (physical vapour deposition (PVD) “but other methods may also be used”, paragraph [0040], Chan) on the transparent component (substrate 61, paragraph [0064], Figs. 10A-10D, Chan), the recess being produced by locally removing the coating using a laser beam (grooves 69 are formed by laser ablation by laser beam 67, 67’, 68, or 68’, paragraph [0066] and Figs. 10A-10D, Chan).

    PNG
    media_image1.png
    279
    283
    media_image1.png
    Greyscale

In addition, Chan discloses removing the first coating (first TC layer [transparent electrically conducting layer] 62, paragraph [0064] and Figs. 10A-10D, Chan) on a front face (first side, paragraph [0075], Chan) of the component (substrate 61, paragraph [0064], Figs. 10A-10D, Chan) using the laser beam (laser beam 68, Fig. 10B, Chan) that is directed from the front face of the first coating onto the component (Fig. 10B, Chan); and removing the second coating (second TC layer 65, paragraph [0065] and Figs. 10A-10D, Chan) on an opposite rear face Chan) of the component (substrate 61, paragraph [0064], Figs. 10A-10D, Chan) using the laser beam (laser beam 67’, Fig. 10D, Chan) that is additionally directed from the front face onto the component and removes the second coating by passing through the transparent component (“the second laser being directed from the first side of the substrate through the first TC layer, and passing through substrate [61] to interact with the second TC layer on the second side from the rear”, paragraph [0075], Chan).
Claims 15-16 recite substantially similar limitations and are rejected for substantially similar reasons as claim 1.
Regarding claim 2, Chan discloses all of the limitations of independent claim 1, which claim 2 depends upon, as discussed above.  Additionally, Chan discloses wherein, to remove the first coating, the laser beam is focused on the front face of the component (“[t]he laser beam 8 can be focused directly onto the first TC layer 2 on the first side of the substrate 1”, paragraph [0048] and Figs. 10A-10D, Chan).
Regarding claim 3, Chan discloses all of the limitations of independent claim 1, which claim 3 depends upon, as discussed above.  Additionally, Chan discloses wherein, to remove the second coating, the laser beam is focused on the rear face of the component (“[t]he laser beam 11 can be focused directly onto the second TC layer 3 on the second side of the substrate 1 or, alternatively, a beam 11' Chan).
Regarding claim 7, Chan discloses all of the limitations of independent claim 1, which claim 7 depends upon, as discussed above.  Additionally, Chan discloses wherein to change the focusing of the laser beam from the front (paragraph [0048], Chan) to the rear face (paragraph [0051], Chan) of the component, the focusing of the laser beam is changed by focusing optics (“[l]aser beam 13 is focused by lens 14”, paragraph [0056] and Fig. 5, Chan).
Regarding claim 8, Chan discloses all of the limitations of independent claim 1, which claim 8 depends upon, as discussed above.  Additionally, Chan discloses a device for producing recesses in the coating of the transparent component of the lighting device (“FIG. 5 shows a side view of one form of apparatus for carrying out the method described to form the breaks in the first and second TC layers”, paragraph [0056] and Fig. 5, reproduced below, Chan).

    PNG
    media_image2.png
    215
    307
    media_image2.png
    Greyscale

Chan discloses all of the limitations of independent claim 1, which claim 11 depends upon, as discussed above.  Additionally, Chan discloses wherein the laser beam is not absorbed by a material (“made of glass or other inorganic transparent material (e.g. silica) or can be flexible and made of polymer such as Polyester (PET), polycarbonate (PC) or acrylic (PMMA)”, paragraph [0040], Chan) of the transparent component (substrate is defined as transparent and whose thickness is not sufficient to protect the coatings, paragraph [0022], Chan) and the laser beam is only absorbed by the coating (first and second transparent coatings are ablated by the laser beam, Abstract, Chan).  Further, Chan discloses damage to the substrate is undesirable and to be avoided (paragraph [0044]).
Regarding claim 12, Chan discloses all of the limitations of independent claim 1, which claim 12 depends upon, as discussed above.  Additionally, Chan discloses wherein a material of the coating (“inorganic oxide material such as Indium Tin Oxide (ITO), Tin Oxide (SnO2), Zinc Oxide (ZnO) or other oxide in which case they are referred to as TCOs (transparent conductive oxides)….  Other transparent conducting layers based on organic materials or nano-particle materials can also be used”, paragraph [0040], Chan) is different from a material of the transparent component (“made of glass or other inorganic transparent material (e.g. Chan).
Regarding claim 13, Chan discloses all of the limitations of independent claim 1, which claim 13 depends upon, as discussed above.  Additionally, Chan discloses wherein the coating is not transparent (“laser beam has an energy density sufficient to ablate the first [and second] coating”, paragraph [0048], Chan).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of U.S. Patent No. 6372394 (hereinafter Zientek).
Regarding claim 4, Chan discloses all of the limitations of independent claim 1, which claim 4 depends upon, as discussed above.  Additionally, Chan discloses wherein the laser beam is generated by a laser beam source (pulsed laser 19 emits laser beam, paragraph [0057] and Fig. 6, Chan) which generates the laser beam with a wavelength (“Pulsed diode-pumped solid state (DPSS) lasers operating in the infra-red (IR) region, eg at a wavelength around 1064 nm”, Chan).  Further, as Chan discloses that the second laser “passing through substrate to interact with the second TC layer on the second side” (paragraph [0075]), Chan, at least, implies that the component (substrate 61 “made of glass or other inorganic transparent material (e.g. silica)”, emphasis added, paragraphs [0040] and [0064] and Figs. 10A-10D, Chan) is transparent to the wavelength of the laser beam.
However, Chan does not explicitly disclose a wavelength that is transparent to the component.
Zientek is directed toward laser ablation of coatings on a substrate which is substantially transparent to the selected wavelength of the laser radiation.  Zientek teaches a wavelength that is transparent to the component (the selected wavelength is substantially transparent to the substrate, Abstract, Zientek).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan to incorporate the teachings of Zientek to have a wavelength that is transparent to the component.  One skilled in the art would have been motivated to combine the references because doing so would allow articles produced “easily at high speed and low cost”.  See Zientek, col. 4, ll. 58-59.
Regarding claim 5, Chan discloses all of the limitations of claim 4, which claim 5 depends upon, as discussed above.  Additionally, Chan discloses wherein Chan).
In addition, Chan discloses “that the first side and second side patterns register with each other” (emphasis added) (paragraph [0057]).  
However, Chan does not explicitly disclose wherein both recesses are produced with the same shape.
Zientek is directed toward laser ablation of coatings on a substrate which is substantially transparent to the selected wavelength of the laser radiation.  Zientek teaches that the term “register” would be include Figs. 3A-3D, reproduced below.  Further, Zientek teaches wherein both recesses are produced with the same shape (“front-to-back register on both surfaces of the film”, col. 4, ll. 60-61 and Figs. 3A-3D, reproduced below, Zientek).

    PNG
    media_image3.png
    576
    252
    media_image3.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan to incorporate the teachings of Zientek to have both recesses being produced with the same shape.  One skilled in the art would have been motivated to combine the references because doing so would allow articles produced “easily at high speed and low cost”.  See Zientek, col. 4, ll. 58-59.
Regarding claim 14, Chan discloses all of the limitations of independent claim 1, which claim 14 depends upon, as discussed above.  Additionally, Chan discloses wherein said removing the second coating comprises directing the laser Chan).

    PNG
    media_image4.png
    116
    335
    media_image4.png
    Greyscale

Further, Chan discloses “that this process causes no appreciable damage to the first TC layer formed in the preceding step [forming grooves in the second TC layer]” (paragraph [0057]).  In addition, Chan discloses “that the first side and second side patterns register with each other” (emphasis added) (paragraph [0057]).  
However, Chan does not explicitly define the term “register”.
Zientek is directed toward laser ablation of coatings on a substrate which is substantially transparent to the selected wavelength of the laser radiation.  Zientek teaches how the term “register” would be understood by a person of ordinary skill in the art.  Specifically, Zientek teaches “front-to-back register on both surfaces of the film” (col. 4, ll. 60-61 and Figs. 3A-3D, reproduced below, Zientek).

    PNG
    media_image3.png
    576
    252
    media_image3.png
    Greyscale

Assuming for the sake of argument that Chan did not intend for the term “register” to include the teaching of Zientek, which the Examiner does not concede, the Examiner takes the position that it is obvious to a person of ordinary skill in the art to directing the laser beam through the recesses.
In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421.  See also MPEP 2144.  Specifically, there are only two possible solutions for directing the laser beam from the front 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan to incorporate the teachings of Zientek to direct the laser beam through the recess.  One skilled in the art would have been motivated to combine the references because doing so would allow articles produced “easily at high speed and low cost”.  See Zientek, col. 4, ll. 58-59.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of U.S. Patent Application Publication No. 20130319981 (hereinafter Paganelli).
Regarding claim 6, Chan discloses all of the limitations of independent claim 1, which claim 6 depends upon, as discussed above.  Additionally, Chan discloses wherein the removal of the coating on the front face and on the opposite rear face (ablation of the first and second coating, Abstract, Chan) of the component (substrate 61 “made of glass or other inorganic transparent material (e.g. silica) or can be flexible and made of polymer such as Polyester (PET), Chan), and that the component is secured (during both of the laser patterning steps, the substrate is mounted to a linear stage “or mounted to a chuck”, paragraph [0059] and Figs. 6-8, Chan).
However, Chan does not explicitly disclose a single clamping of the component.
Paganelli is directed toward machining of workpieces by laser ablation of moulds for glass (paragraph [0017] and Abstract).  Paganelli teaches a single clamping of the component (“accomplish the necessary machining steps without the need to move or to reposition the clamped bulky workpiece”, paragraph [0014], Paganelli).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan to incorporate the teachings of Paganelli to include a single clamping of the component.  One skilled in the art would have been motivated to combine the references because doing so would reduce necessary investments and manufacturing costs.  See Paganelli, paragraphs [0007]-[0008].
Claim 10 recites substantially similar limitations with the exception that claim 10 is dependent upon device in claim 8.  Therefore, claim 10 is rejected for substantially similar reasons as claim 6.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of U.S. Patent Application Publication No. 20170158551 (hereinafter Bookbinder).
Regarding claim 9, Chan discloses all of the limitations of claim 8, which claim 9 depends upon, as discussed above.  Additionally, Chan discloses a laser beam source for generating the laser beam (pulsed laser 19 emits laser beam, paragraph [0057] and Fig. 6, Chan), wherein the distance of the laser beam focus to the component is adjustable such that the laser beam is focused on the front face of the component for removing the first coating (“[t]he laser beam 8 can be focused directly onto the first TC layer 2 on the first side of the substrate 1”, paragraph [0048] and Figs. 10A-10D, Chan) and is focused on the rear face of the component for removing the second coating (“[t]he laser beam 11 can be focused directly onto the second TC layer 3 on the second side of the substrate 1 or, alternatively, a beam 11' can be directed towards the first side of the substrate 1 and pass through the first TC layer 2 and the substrate 1 to interact with second TC layer 3 from the rear”, paragraph [0051] and Figs. 10A-10D, Chan).
Moreover, Chan discloses the laser beam source is displaceable (“[t]he scanner 14 is mounted on a linear stage that so that it can be moved in the Y direction”, paragraph [0058], Chan).
Chan does not explicitly disclose the distance of the laser beam source to the component is adjustable.
Bookbinder is directed toward laser ablating a transparent material used in flat panel display for touch screen, tablet computer, smart phone and TV.  Bookbinder teaches the distance of the laser beam source to the component is adjustable (“that the position of laser beam focal line 2b can be controlled by suitably positioning and/or aligning the optical assembly 6 relative to layer 1 as well as by suitably selecting the parameters of the optical assembly 6”, paragraph [0076] and Fig. 3B-2 and 3B-3, Bookbinder).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute adjusting the focus of the laser beam, as disclosed by Chan, with suitably positioning the laser beam source, as taught by Bookbinder.  One skilled in the art would have been motivated to combine the references because doing so would avoid “particulation at the surface”.  See Bookbinder, paragraph [0078].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C GIBSON whose telephone number is (571)270-7896.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WCG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761